              Case 1:13-cr-00485-CM Document 69 Filed 08/25/20 Page 1 of 9
                                                          LSDCSDNY
                                                                                DOCUME~T
UNITED STATES DISTRICT COURT                                                    ELEtTR,.ONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                                DOC#: - - -~ ...,..J---J~
_ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ _ _.x
                                                                                DATE FILED: - ~r-s--------1--
UNITED STATES OF AMERICA


                  V.                                                           SI 13 CR 485 (CM)


F AO UZI JABER,

                          Defendant.

_ __ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _x


        DECISION AND ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

McMahon, C.J.:

           Faouzi Jaber pleaded guilty to conspiring to provide material support to a designated

    foreign terrorist organization, in violation of 18 U.S .C. § 2339B, and was sentenced to 15

    years' imprisonment. Jaber has served about half of his sentence-his projected release date is

    January 15, 2027.

           Before the Court is Jaber's motion for compassionate release, asking to be resentenced

    to time served, and released to commence his term of supervised release, or sent to immigration

    custody to await deportation. 1 Def. Memo at 1. Jaber claims that (1) he has numerous health

    issues including coronary artery disease, hypertension, and depression, that places him at high

    risk of suffering a severe outcome should he become infected with COVID-19, and (2)



1
  If Jaber were released he would not be commencing any tenn of supervised release. The Court declined to impose
a tenn of supervised release based on the near certainty that after Jaber completed his 15-years ' sentence of
incarceration, he would be immediately transferred from BOP custody to Immigration and Customs Enforcement
custody, to be deported to his native Ivory Coast.
           Case 1:13-cr-00485-CM Document 69 Filed 08/25/20 Page 2 of 9



conditions at FCI Coleman-Medium (where Jaber is currently being held) create an ideal

environment for the transmission ofCOVID-19. Id. at 5. Jaber claims that "his detention at the

FCI Coleman-Medium has become tantamount to a cruel and potentially health-threatening or

life-threatening punishment." Id.


        Jaber asks in the alternative, that if both compassionate release and deportation are

denied, that the Court order/recommend that he be granted a furlough pursuant to 18 U.S.C. §

3622 and 28 U .S.C. § 994(a)(2), until the current COVID-19 public health crisis has ended. Id.

at 5.

        The Government opposes the motion arguing that Jaber engaged in extremely serious

criminal conduct, the sentencing factors set forth at 18 U.S .C. § 3553(a) continue to support the

 15-year sentence, and he has served less than half of that sentence.

        The motion is denied.


        Compassionate Release

        Under 18 U.S.C . § 3582(c), a district court "may not" modify a term of imprisonment

once imposed, except under limited circumstances. Once such circumstance is the so-called

compassionate release provision, which provides that a district court "may reduce the term of

imprisonment" where it finds "extraordinary and compelling circumstances."§ 3582(c)(l)(A)(i).

A motion under this provision may be made by either the Bureau of Prisons or a, defendant, but

in the latter case only "after the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant's facility , whichever is

earlier." Id. (emphasis added). Thus, where a compassionate release motion is brought by a
                                                  2
              Case 1:13-cr-00485-CM Document 69 Filed 08/25/20 Page 3 of 9



defendant who has not " fully exhausted all administrative rights," the district court "may not"

modify his term of imprisonment.

        Once a defendant has exhausted administrative remedies, with respect to the substantive

determination, and in addition the statutory requirement that the Court consider the factors set

forth in Section 3553(a), the United States Sentencing Guidelines contain a provision, Section

1B1.13 , applicable to motions for sentencing reductions pursuant Section 3582(c)(l)(A). That

section provides, in relevant part, that a reduction in sentence may be appropriate if the Court

determines that--

         (1)          (A) Extraordinary and compelling reasons warrant the reduction; or

                      (B) The defendant (i) is at least 70 years old; and (ii) has served at least 30 years
                      in prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c) for the
                      offense or offenses for which the defendant is imprisoned ;

         (2)          The defendant is not a danger to the safety of any other person or to the
                      community, as provided in 18 U .S.C. § 3142(g); and

         (3)          The reduction is consistent with this policy statement. U .S.S.G. § 1B1.13.


Subsection (1 )(B) is inapplicable. With respect to subsection (1 )(A), which relates to

"extraordinary and compelling reasons" warranting a reduction, the Application Notes to Section

I B 1.13 describe the circumstances under which "extraordinary and compelling reasons" exist.

See id. § 1B 1.13 comment (n.1 ). The only relevant provision reads as follows:

        (A)          Medical Condition of the Defendant.-

               (i)        The defendant is suffering from a terminal illness (i.e., a serious and
                          advanced illness with an end of life trajectory). A specific prognosis of life
                          expectancy (i.e., a probability of death within a specific time period) is not
                          required . Examples include metastatic solid-tumor cancer, amyotrophic
                          lateral sclerosis (ALS), end-stage organ disease, and advanced dementia

                                                       3
            Case 1:13-cr-00485-CM Document 69 Filed 08/25/20 Page 4 of 9



             (ii)           The defendant is-

                    (1)        suffering from a serious physical or medical condition,

                    (II)       suffering from a serious functional or cognitive impairment, or

                    (III)      experiencing deteriorating physical or mental health because of the aging
                               process, that substantially diminishes the ability of the defendant to
                               provide self- care within the environment of a correctional facility and
                               from which he or she is not expected to recover.

Id. § 1B 1.13 comment (n.1 ).

       A court confronted with a compassionate release motion is still required to consider all

the Section 3553(a) factors to the extent they are applicable, and may deny such a motion if, in

its discretion, compassionate release is not warranted because Section 3553(a) factors override,

in any particular case, what would otherwise be extraordinary and compelling circumstances.

       As the proponent of the Motion, Jaber bears the burden of proving that "extraordinary

and compelling reasons" exist and that he is entitled to the relief he seeks. See, e.g. , United States

v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) ("A party with an affirmative goal and

presumptive access to proof on a given issue normally has the burden of proof as to that issue. ").

       Jaber's Motion in the Bureau of Prisons

       On April 2, 2020, Jaber filed a compassionate release request with the Acting Warden at

FCI Coleman. On April 23 , 2020, the BOP denied the request. See Govt Opposition, Exhibit B.

Accordingly, Jaber has exhausted his administrative remedies. See 18 U.S .C . § 3582(c)(l)(A).

        Jaber's Motion Before this Court

         Jaber argues that the Court should release him from custody because his age and

 underlying health conditions increase his risk of suffering a severe, and possibly, fatal

 complications if infected by COVID-19, the BOP is incapable of protecting inmates from
                                                       4
              Case 1:13-cr-00485-CM Document 69 Filed 08/25/20 Page 5 of 9



 contracting the virus, and the BOP, generally, is incapable of taking care of his medical

 needs.

          There is no dispute that the 65 years' old Jaber has coronary artery disease and hyper-

tension, see Govt. Opposition, at 6-7, and Exhibit C (Jaber's BOP Medical Records), and that

under current guidance from the Centers for Disease Control and Prevention ("CDC"), he has a

heightened risk of suffering serious complications from COVID-19, should he contract the virus.

See https: //www.cdc.gov/ coronavirus/2019-ncov/need-extra-precautions/people-at- increased-

risk.html.

          As for Jaber's contention that BOP is incapable of caring for his chronic health issues, his

BOP medical records suggest that the medical staff at FCI Coleman-Medium have been

providing him with adequate medical care, and that his medical condition is stabie. See Id.

(passim).

            In regard to the risk of contracting COVID-19 at FCI Coleman-Medium: While

 prison officials there have fully implemented the BOP's national multi-phase action plan for

 combatting the virus (see BOP COVID-19 Action Plan, https: //www.bop.gov/ resources/

 news/20200313 _covid-19.jsp., (periodic updates to plan omitted)), the virus has more than

 made its presence known in that facility. According to BOP website, there have been 431

 COVID-19 tests administered since the Pandemic began, yielding 183 positive results, with

 24 test results still pending. See https: //www.bop.gov /coronavirus/ (last visiteq August 20,

 2020). The facility currently has 78 confirmed active inmate cases of COVID-19 (out of a




                                                    5
                Case 1:13-cr-00485-CM Document 69 Filed 08/25/20 Page 6 of 9



 total inmate population of nearly 1,500), and 32 confirmed active COVID-19 cases among

  staff. 2


             Accordingly, Jaber-by virtue of his age, poor heart health, and designation in a BOP

facility with a not insignificant COVID-19 infection rate-has arguably met his burden of

demonstrating an "extraordinary and compelling reason," to be considered for compassionate

release. The analysis, however, does not end there.

             In considering a compassionate release motion, the court must conduct a Section 3553(a)

analysis. See 18 U.S.C. § 3582(c)(l)(A). The same sentencing factors that warranted the

imposition of the original sentence of 15 years' imprisonment-including the seriousness of the

defendant's crimes- remain in full force and demonstrate that a sentence reduction is not

warranted.

         Jaber's crimes are as serious as any that come before the Court. He worked with an array

of criminal associates over an extended period to supply large quantities of military-grade

weapons, as well as other support and resources, to a terrorist organization. Jaber was the driving

force , the orchestrator, of the criminal venture. He recruited Fayad, El Mere bi (a high-level

Hizballah arms trafficker), and other co-conspirators to join the scheme; he was the point of

contact for the confidential sources ("CSes"); and he met no fewer than nine different times in

various countries with the CSes and co-conspirators in furtherance of the weapons, narcotics, and

money-laundering transactions. Most significantly, in his relentless pursuit of profit, Jaber was

prepared to broker and facilitate a multi-million dollar weapons deal aimed at furthering the


2 After dealing with numerous compassionate release motions over the last several months, I have learned that BOP

statistical reporting for a particular facility does not always comport with, and often understates the actual infection
rate at that facility .
                                                            6
               Case 1:13-cr-00485-CM Document 69 Filed 08/25/20 Page 7 of 9



FAR C' s reign of terror in Colombia and killing of American soldiers. Jaber was instrumental in

the negotiation of the weapons deal from start to finish, as he traveled to multiple countries to

meet with prospective suppliers, and ultimately recruited and negotiated directly with Fayad.

PSR ,, 21-25. The military-grade weapons involved in the deal that Jaber brokered included

surface-to-air missiles, rocket-propelled grenades, and assault rifles, and were worth over $8

million on the black market. PSR ,, 21 , 23 , 35-39. And as the recorded meetings and calls

summarized in the PSR make clear, Jaber fully understood that F ARC guerillas would use those

weapons against American forces. See, e.g., PSR ,, 20, 26(i), 35(ii).

          As the Court stated at sentencing, Jaber "was fully willing to make sure that killers could

buy the implements of killing. " Ex. A at 33:11-13 . Indeed, the Court remarked at sentencing that

the defendant was fortunate that the material-support statute capped his exposur~ at 15 years,

because the gravity of his conduct easily could support a higher sentence. See id. at 33 :20-22

("This crime is fully deserving of the maximum punishment the law allows. In this particular

case, the defendant is lucky the statute mitigates. "), 35 : 1-5 (" [W]hat you did was an

extraordinarily reprehensible thing, and ifl had the power, I would actually punish you rather

more severely than the law allows me to, but there is a statutory maximum sente'nce here of 15

years ." ) .

          Nothing in Jaber' s compassionate release motion has altered the Court' s conclusion.

Jaber makes a passionate plea for release in his present motion arguing that, given his age and

cardiovascular disease, his current sentence is effectively a "life sentence." Mot. at 5. But I

already considered that argument at sentencing; I explained to defense counsel making an

equally impassioned argument for a lesser sentence that, in light of the seriousness of the

                                                   7
             Case 1:13-cr-00485-CM Document 69 Filed 08/25/20 Page 8 of 9



defendant's crimes, " [w]hile I hear you about Mr. Jaber' s life expectancy ," the defendant had

"made his own bed. " Id. at 34:2-8 . Ultimately, when fashioning the appropriate sentence, I

concluded:

       I have considered all of the Section 3553(a) factors. Given the nature of this
       offense and the circumstances under which it was committed, I believe that that
       outweighs any consideration of the history and the characteristics of the
       defendant, and that the need to punish this crime and to send a message that this
       sort of behavior will not be tolerated outweighs any other consideration set forth
       in the sentencing statute and informs my decision to impose a guidelines sentence.

Id. at 35:19-36 :2. Nothing- not even the specter ofCOVID-19 at FCI Coleman-Medium- has

changed the Court' s view.

       The motion for compassionate release is denied.

       Jaber' s Furlough Request

       The defendant's alternative request for an administrative furlough pursuant to 18 U.S.C.

§ 3622 is denied. The decision to furlough an inmate is solely within the purview of the BOP.

See, United States v. Roberts, No. 18 Cr. 528 (JMF), 0kt. 296 at 7-9 (S .D .N .Y. Apr. _[,__2020)

(" [T]he decision of whether to grant [the defendant] a furlough under Section 3622 is committed

to sole discretion of the BOP. As virtually every court to consider the question appears to have

held, [t]he statute could not be clearer as to whom it vests with the authority to grant temporary

release [It] gives authority over temporary-release decisions to the Bureau of Prisons (BOP), not

the federal courts.") (collecting cases) (internal quotation marks omitted). And the Court declines

to make any recommendation regarding furlough.




                                                  8
           Case 1:13-cr-00485-CM Document 69 Filed 08/25/20 Page 9 of 9



       This constitutes the decision and order of the Court.

Dated: August 25 , 2020


                                             Colleen McMahon
                                               Chief Judge




BY ECF TO ALL PARTIES




                                                 9
